DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
The hyphens “-” in claims 1 and 9 appears improper and it confuses that whether these hyphens are part of the claim or not.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “generating a UV pulsed laser beam by means of a laser module; irradiating at least a portion of said upper face of the periodic array of fin-like structures with said laser beam, wherein the method further comprises imparting a controlled state of polarization to said laser beam so as to selectively control the amount of energy of the laser beam 4Docket No. 7183-0157 coupled locally to each fin-like structure along the third direction,” as recited in claim 1.
Claims 2-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kawaguchi (US 2006/0083420) and Matsui (US 2005/0128462) also disclose use of . 
This application is in condition for allowance except for the following formal matters: 
 The formal matter(s) that set forth in Paragraph 1 above should be addressed by applicant(s) prior pass the instant application to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 29, 2021